Citation Nr: 1642862	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-44 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.

3.  Entitlement to service connection for left ear infection/lesion.

4.  Entitlement to service connection for peripheral edema, claimed as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction and non-service-connected hypertension.

5.  Entitlement to service connection for benign prostatic hyperplasia with frequent urination claimed as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.  

6.  Entitlement to service-connection for status post resection of a myofibroblastic sarcoma, left calf, with residual scar, to include as a result of exposure to chemical substances in the water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to April 1993.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal. 

The October 2009 rating decision reopened the claim for service connection for hypertension and denied it on the merits.  The Board notes that irrespective of the RO's determination, it must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In May 2009 correspondence, the Veteran made it clear that he now asserts that his hypertension is secondary to his service-connected diabetes mellitus, type II.  He does not now contend, and the evidence does not suggest, that his hypertension had its onset during or as a result of service, or that it may be so presumed.  

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct or presumptive service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The issues of service connection for hypertension, on the merits, and service connection for peripheral edema, benign prostatic hyperplasia, and status post resection of a myofibroblastic sarcoma, left calf, with residual scar, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1993 rating decision denied service connection for hypertension.  

2.  Evidence added to the record since the December 1993 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2015). 

2.  Evidence received since the December 1993 rating decision is new and material, and the claim for service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence

The relevant law provides that a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In December 1993, the RO denied service connection for hypertension.  The rating decision explained that there was no evidence of hypertension and a [July 1993] VA examination found no evidence of hypertension.  The Veteran did not appeal that determination, and new and material evidence was not received within a year of the decision.  Therefore, the December 1993 rating decision became final.

Evidence of record at that time included the Veteran's service treatment records and the July 1993 VA examination report.  The report included the Veteran's report that he was "not aware of any history of hypertension."  The examiner repeated that history in the diagnosis section of the report and further noted that blood pressure was normal on examination.  

Evidence received since the December 1993 rating decision includes a February 2009 report from a private physician.  The report provides that the Veteran was diagnosed with diabetes mellitus, type II, in September 2003, and hypertension was a secondary condition.    

The Board finds that the February 2009 private report constitutes new and material evidence.  It is a new document that was not previously submitted to VA.  It is material because it is medical evidence that the Veteran does have hypertension, related to service-connected diabetes mellitus.  It is presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.

In light of the foregoing, the Board finds that the Veteran's claim for service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction is reopened; however, further development is required prior to adjudication.  


ORDER

New and material evidence having been received, the claim for service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction, is reopened, and to that extent, the appeal is granted.



REMAND

In a February 2009 report, a private physician noted that hypertension was secondary to the Veteran's service-connected diabetes.  A June 2009 VA examiner offered the specific medical opinion that the Veteran's essential hypertension was a separate condition from his diabetes and was not caused or aggravated by diabetes.  That opinion is inadequate because it does not include any rationale or analysis which the Board could consider when weighing the opinion.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, another examination is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When the Veteran submitted his claim of service connection for a left ear infection or lesion, he also referred to his service-connected hearing loss; raising the possibility of service connection on a secondary or aggravation basis.  That has not been addressed to date.  Further, the Board's prior remand directed that the service connection claims be developed and adjudicated with consideration of the Veteran's documented service at Camp Lejeune.  Thus, consideration of this claim should be deferred until the development necessary has been completed.  

The October 2009 rating decision on appeal denied service connection for peripheral edema because it had not been clinically diagnosed.  The rating decision noted that a June 2009 VA examination found that there was no pathology to render a diagnosis.  However, VA treatment records dated in 2012 reflect edema in the bilateral lower extremities.  In light of this fact, the proper adjudication of this claim requires another VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A February 2009 private medical report relates that the Veteran's benign prostatic hyperplasia is secondary to his service-connected diabetes mellitus, type II.  The report of the June 2009 VA examination relates that the Veteran's prostate hypertrophy was not diabetes-related.  However, this negative opinion does not address whether the Veteran's service-connected diabetes aggravated his benign prostatic hyperplasia.  Such a medical opinion is necessary for the proper adjudication of the claim under 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The Board's July 2015 remand requested that VA conduct an examination to obtain a medical opinion as to the likely etiology of the Veteran's myofibroblastic sarcoma of the left calf, in light of his service at Camp Lejeune.  The remand specifically instructed that the examiner consider information on how long the Veteran served at Camp Lejeune, and whether the he lived on or off base.

The report of a corresponding February 2016 Disability Benefits Questionnaire (DBQ) lists the 15 conditions VA recognized in relation to Camp Lejeune water exposure, implying a negative nexus opinion.  The Board notes that these condition do not include myofibroblastic sarcoma.  However, the DBQ provides no recitation or analysis of the facts of the Veteran's case, or indeed any actual medical opinion.

As a result, the Board finds that the DBQ report is inadequate.  The Board's July 2015 remand specifically requested a medical opinion that addressed specific facts of the Veteran's service at Camp Lejeune, such as how long he served at Camp Lejeune and whether the he lived on or off base.  The DBQ only provides legal language.  This language, and indeed the DBQ itself, fails to address the specific facts of the Veteran's service at Camp Lejeune.  The importance of these specific facts is reflected by the Board's request that VA obtain information from the Veteran about the circumstances of his time at Camp Lejeune (e.g., his housing location, how much time he spent on and off base, his work duty location(s) and how long he served at Camp Lejeune).  

In light of the foregoing, the Board finds that the development requested by the Board's July 2015 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, in the present case additional development must be conducted.

Moreover, once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any left ear lesion/infection or peripheral edema that may be present.  Copies of all relevant electronic records must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to address the following:  

Is it at least as likely as not (50 percent or more likelihood) that any current left ear infection/lesion was caused or aggravated by the Veteran's service-connected hearing loss?  

Is it at least as likely as not (50 percent or more likelihood) that any current peripheral edema was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction?  

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hypertension.  Copies of all relevant electronic records must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any currently diagnosed hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction..  

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any benign prostatic hyperplasia that may be present.  Copies of all relevant electronic records must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current benign prostatic hyperplasia was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction..  

4.  Return copies of all relevant records from the eFolders to the examiner who conducted the February 2016 DBQ (or a suitable substitute if this individual is unavailable) for an addendum.

Following a review of the relevant medical evidence in the eFolders, the medical history and the February 2016 DBQ, the examiner should address whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's myofibroblastic sarcoma of the left calf is related to the Veteran's exposure to contaminated water while serving at Camp Lejeune. 

The examiner is specifically requested to provide a medical rationale for the determination.  The medical rational should consider all relevant information, such as how long the Veteran served at Camp Lejeune, whether he lived on or off base, how much time he spent on and off base and his work duty locations.

A complete rationale for all opinions provided must be included in the report provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion. 

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


